UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7331



JOHN E. PIERCE, JR.,

                                                Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-534)


Submitted:   January 5, 1999                 Decided:   January 26, 1999


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John E. Pierce, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John E. Pierce, Jr., appeals from the district court’s order

dismissing his § 2254 petition.    The district court dismissed the

petition without prejudice because Pierce failed to demonstrate

that he had exhausted his available state court remedies.      This

Court may exercise jurisdiction only over final orders.     See 28

U.S.C.A. § 1291 (West 1993).      A dismissal without prejudice is

final if “no amendment [to the petition] could cure the defects in

the [petitioner’s] case.”    Domino Sugar Corp. v. Sugar Workers

Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993).      Thus, in

ascertaining whether a dismissal without prejudice is reviewable in

this Court, we must determine “whether the [petitioner] could save

his action by merely amending the [petition].”     Id. at 1066-67.

Because Pierce can save this action by amending his petition to

show that he has exhausted his state remedies, the district court’s

order is not an appealable final order.     Accordingly, we deny a

certificate of appealability and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2